Present — Peck, P.J., Glennon, Dore, Cohn and Callahan, JJ.; Cohn J., dissents and votes to reverse the order appealed from and to dismiss the petition in the following memorandum: I agree with the findings of the majority save that I am of the view that the fair rental value of all of the space occupied by the petitioner hank was $395,000 a year, which would mean that $270,000 should be produced from the remainder of the premises in order to supply a fair return. Since the rents received from that part of the building not occupied by petitioner are in excess of the amount required to produce a reasonable return, no increase in the appellants’ rent is warranted. Settle order on notice.